SIMPSON, J.
This action was brought by the appellant, against the appellee, for damages for failure to deliver a telegram, set out in the statement of the case. Whether there were errors or not is immaterial, as the evidence on the question of the agency of the sender of the telegram was not sufficient to submit that matter to the jury.; and the court properly gave the general charge in favor of the defendant.
The judgment of the court is affirmed.
Dowdell, C. J., and Denson and Mayfield, JJ., concur.